Exhibit 10.35

 

 

FOURTH AMENDMENT TO DISTRIBUTION SERVICE AGREEMENT

 

THIS FOURTH AMENDMENT TO DISTRIBUTION SERVICE AGREEMENT (the “Amendment”) is
made and entered into on the 16th day of October, 2003, to be effective on the
Effective Date (as defined below), by and between The Pantry, Inc., a Delaware
corporation (“Pantry”) and McLane Company, Inc., a Texas corporation (“McLane”).

 

RECITALS

 

WHEREAS, the Pantry, Lil’ Champ Food Stores, Inc., a Florida corporation (“Lil’
Champ”), and McLane entered into (i) a Distribution Service Agreement effective
as of October 10, 1999, (ii) a First Amendment to Distribution Service Agreement
effective as of June 28, 2001, (iii) a Second Amendment to Distribution Service
Agreement effective as of September 8, 2001, and (iv) a Third Amendment to
Distribution Service Agreement effective as of October 5, 2002 (the October 10,
1999 Distribution Service Agreement, together with the June 28, 2001 First
Amendment, September 8, 2001 Second Amendment, and October 5, 2002 Third
Amendment are hereinafter referred to collectively as the “Service Agreement”);
and

 

WHEREAS, the Pantry is in negotiations to acquire additional convenience food
stores that it desires to make subject to the Service Agreement, such additional
stores being more particularly described on Exhibit A attached hereto and
incorporated herein for all purposes (the “Additional Stores”); and

 

WHEREAS, in the event the Pantry acquires the Additional Stores, the Pantry and
McLane desire to further amend the Service Agreement;

 

NOW, THEREFORE, for and in consideration of the promises, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and expressly
conditioned upon the Pantry acquiring the Additional Stores, the Pantry and
McLane do hereby agree as follows:

 

1. Additional Stores to be Subject to Service Agreement. The Pantry and McLane
hereby agree that the Additional Stores shall, effective as of the date the
Pantry acquires such Additional Stores (the “Effective Date”), be subject to and
governed by all terms and conditions of the Service Agreement, as amended by
this Amendment, and shall be considered “stores” for all purposes thereof.

 

2. Extension of Service Agreement. The first sentence of Section 4.1 of the
Service Agreement is hereby amended to read in its entirety as follows:

 

* Selected portions have been deleted as confidential pursuant to Rule 24b-2.
Complete copies of the entire exhibit have been filed with the Securities and
Exchange Commission and marked “CONFIDENTIAL TREATMENT.”

 

1



--------------------------------------------------------------------------------

“This Agreement shall, unless earlier terminated in accordance with the terms of
this Agreement, continue until October 10, 2008.”

 

3. Adjustment of Service Charge/Gatorade Mark-Up. The Service Charge of $* per
store/per week provided for in the Service Agreement is reduced to $* per
store/per week and the markup on Gatorade provided for in the Service Agreement
is reduced from *% to *%.

 

4. Cigarette Rebate Adjustment. The Pantry shall be entitled, in addition to the
rebates provided for in the Service Agreement and on Exhibit A of the Service
Agreement, to an additional rebate of (i) $* (*) per each carton of premium
cigarettes and $* (*) per each carton of generic cigarettes purchased by the
Pantry from McLane after the Effective Date for stores located in Georgia, and
(ii) $* (*) per each carton of premium cigarettes and $* (*) per each carton of
generic cigarettes purchased by the Pantry from McLane after the Effective Date
for stores located in Tennessee.

 

5. Service Allowance. Section 9 of the Third Amendment is hereby amended to read
in its entirety as follows:

 

“Within ten (10) business days after the Effective Date, McLane shall pay to the
Pantry $* per each Additional Store and $* for each other store subject to the
Service Agreement. Such amounts shall be amortized over the twelve (12) month
period immediately following the Effective Date using the straight line method
of amortization, with any unamortized amount relating to a store which the
Pantry sells, closes or otherwise ceases to operate during such twelve (12)
month period being repaid to McLane within ten (10) days after the end of the
McLane accounting quarter in which such sale, closure or cessation of operation
occurs through an equitable adjustment made by McLane to any amounts that may be
owing by McLane to any amounts that may be owing by McLane to Pantry at the end
of such McLane accounting quarter. If the unamortized amount to be repaid to
McLane at the end of such accounting quarter is greater than the amount that is
owed by McLane to Pantry, the remaining adjustment will be made at the end of
subsequent McLane accounting quarters until the full unamortized amount is
repaid by Pantry to McLane. Provided the Pantry is in compliance with all terms
and conditions of the Service Agreement (as amended by this Amendment) on the
date payment is due, within ten (10) business days after the beginning of each
McLane accounting quarter, McLane agrees to pay to the Pantry a Service
Allowance of $*. This quarterly amount is based on * stores and $* per store;
and shall be adjusted equitably during the remaining term of the Service
Agreement (as amended by this Amendment) to take into account store openings and
store sales/closures.”

 

* Selected portions have been deleted as confidential pursuant to Rule 24b-2.
Complete copies of the entire exhibit have been filed with the Securities and
Exchange Commission and marked “CONFIDENTIAL TREATMENT.”

 

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

6. Representation and Warranty. Pantry hereby represents and warrants to McLane
that Lil’ Champ has been merged into The Pantry, Inc. and is no longer a legal
entity as of June 25, 2001. As of the Effective Date, Lil’ Champ will be
released by McLane as a party to the Service Agreement. In consideration, Pantry
represents and warrants to McLane, and Pantry agrees that (i) all existing Lil’
Champ stores previously serviced by McLane (“Lil’ Champ Stores”) have been
transferred to and are owned entirely by Pantry, (ii) McLane will continue to
provide services under the Service Agreement and this Amendment to the Lil’
Champ Stores, and (iii) Pantry will be fully responsible and liable to McLane
for the performance of any and all obligations and liabilities of Lil’Champ to
McLane under the Service Agreement and this Amendment.

 

7. Effective Date. All terms and conditions of this Amendment shall be effective
as of the Effective Date defined in Section 1 of this Amendment.

 

8. Defined Terms. Capitalized terms not specifically defined in this Amendment
shall have the meaning ascribed to them in the Service Agreement.

 

9. No Other Modifications. Except as specifically modified by this Amendment,
all terms and conditions of the Service Agreement shall remain fully applicable
and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above, to be effective as of the Effective Date.

 

THE PANTRY, INC.

By:

  /S/    DAVID M. ZABORSKI    

--------------------------------------------------------------------------------

Printed Name:    David M. Zaborski

Title:    V.P. Marketing

 

McLANE PANTRY, INC.

By:

  /S/    DAVE TESTROET    

--------------------------------------------------------------------------------

    Dave Testroet     Division President     McLane Carolina/Mid-Atlantic

 

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

EXHIBIT A

 

GOLDEN GALLON STORE LIST

 

--------------------------------------------------------------------------------

Count    Pantry
Store #    Store #    Address    City    State    Zip

--------------------------------------------------------------------------------

1

   3492      1    SHALLOWFORD & HICKORY VALLEY    Chattanooga    TN    37421

2

   3493      5    101 NEWBERRY ST @ REDDING ROAD    Red Bank    TN    37415

3

   3494    16    11280 DAYTON PIKE    Soddy Daisy    TN    37379

4

   3495    18    4011 RINGGOLD ROAD    Chattanooga    TN    37412

5

   3496    26    (9300 LEE HIGHWAY)    Ooltewah    TN    37363

6

   3497    28    5030 HUNTER ROAD @I-75    Ooltewah    TN    37363

7

   3498    31    8229 MAHAN GAP ROAD    Ooltewah    TN    37363

8

   3499    37    CORNER HWY 76 @225 GREEN RD    Chatsworth    GA    30705

9

   3500    52    301 SOUTH ERWIN STREET    Cartersville    GA    30120

10

   3501    60    4605 CLEVELAND HIGHWAY    Cohutta    GA    30710

11

   3502    61    3608 CHATSWORTH HIGHWAY    Dalton    GA    30720

12

   3503    62    5703 ALABAMA HIGHWAY    Ringgold    GA    30736

13

   3504    63    2622 CHATTANOOGA ROAD    Rocky Face    GA    30740

14

   3505    64    2800 S. DIXIE HIGHWAY    Dalton    GA    30720

15

   3506    65    CHATTANOOGA VALLEY ROAD    Flinstone    GA    30725

16

   3507    66    HIGHWAY 27 SOUTH    Rock Springs    GA    30739

17

   3508    67    1897 MCFARLAND AVENUE    Rossville    GA    30741

18

   3509    69    PARK CITY    Rossville    GA    30741

19

   3510    71    WEST MAIN @CHATTANOOGA STREET    Lafayette    GA    30728

20

   3511    72    209 LEE & GORDON MILL ROAD    Chickamauga    GA    30707

21

   3512    75    2200 CLEVELAND ROAD    Dalton    GA    30720

22

   3513    76    1476 RED BUD ROAD    Calhoun    GA    30701

23

   3514    77    (4806 HIGHWAY 58 NORTH)    Chattanooga    TN    37416

24

   3515    78    8701 E. BRAINERD @MORRIS HILL    Chattanooga    TN    37421

25

   3516    81    HIGHWAY 225 SOUTH    Chatsworth    GA    30705

26

   3517    82    6960 LEE HIGHWAY @SHALLOWFORD    Chattanooga    TN    37421

27

   3518    83    CORNER HWY 225 @HWY 41    Calhoun    GA    30701

28

   3519    84    (702 E. HIGHWAY 53 SE)    Calhoun    GA    30701

29

   3520    85    11134 HIGHWAY 27    Summerville    GA    30747

30

   3521    86    406 LYLERLY HIGHWAY    Summerville    GA    30747

31

   3522    88    3129 MAPLE STREET    Lindale    GA    30147

32

   3523    89    1010 E WALNUT AVE @RIVERBEND    Dalton    GA    30720

33

   3524    90    234 BROWN’S FERRY RD @I-24    Chattanooga    TN    37419

34

   3525    91    201 CARBONDALE ROAD SW    Dalton    GA    30720

35

   3526    92    FORT MOUNTAIN & US 411    Chatsworth    GA    30705

36

   3527    93    2512 AMNICOLA HIGHWAY    Chattanooga    TN    37406

37

   3528    95    190 S MAIN STREET @US 11    Trenton    GA    30752

38

   3529    96    5331 HWY 58 @HICKORY VALLEY    Chattanooga    TN    37416

 

i



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

--------------------------------------------------------------------------------

Count    Pantry
Store #    Store #    Address    City    State    Zip

--------------------------------------------------------------------------------

39

   3530    101    1321 DUG GAP    Dalton    GA    30720

40

   3531    102    1002 UNDERWOOD STREET    Dalton    GA    30720

41

   3532    103    2006 REDMOND CIRCLE    Rome    GA    30161

42

   3533    105    5501 HWY 153 @GADD ROAD    Hixson    TN    37343

43

   3534    106    1131 NORTH MAIN STREET    Lafayette    GA    30728

44

   3535    107    2300 SPRINGPLACE ROAD    Cleveland    TN    37311

45

   3536    109    4814 ALABAMA HWY, NW @HWY 20    Rome    GA    30161

46

   3537    110    4350 MARTHA BERRY HIGHWAY NE    Rome    GA    30161

47

   3538    113    10086 DAYTON PIKE    Soddy Daisy    TN    37379

48

   3539    114    6224-A HIXSON PIKE @BIG RDGE    Hixson    TN    30343

49

   3540    117    1182 MOUNTAIN CREEK ROAD    Chattanooga    TN    37405

50

   3541    119    1005 HIXSON PIKE    Hixson    TN    37343

51

   3542    123    5216 DAYTON BLVD @GADD ROAD    Red Bank    TN    37415

52

   3543    124    2501 DAYTON BLVD @SIGNAL VW    Red Bank    TN    37415

53

   3544    125    902 DALLAS ROAD @SYLVAN    Chattanooga    TN    37405

54

   3545    127    5710 LAKE RESORT DRIVE    Chattanooga    TN    37415

55

   3546    129    3480 KEITH STREET    Cleveland    TN    37311

56

   3547    130    4850 GEORGETOWN PIKE    Cleveland    TN    37311

57

   3548    131    703 SOUTH WHITE STREET    Athens    TN    37303

58

   3549    135    910 NORTH BROAD, NE    Rome    GA    30161

59

   3550    137    712 SIGNAL MOUNTAIN ROAD    Chattanooga    TN    37409

60

   3551    138    6 SHORTER AVENUE, NW    Rome    GA    30161

61

   3552    139    3740 TENNESSEE AVENUE    Chattanooga    TN    37409

62

   3553    141    5337 ALABAMA HIGHWAY    Ringgold    GA    30736

63

   3554    145    902 JOE FRANKLIN PARKWAY    Cartersville    GA    30120

64

   3555    151    1301 LAFAYETTE ROAD    Rossville    GA    30741

65

   3556    152    4919 MAIN STREET    Jasper    TN    37347

66

   3557    153    4849 HIXSON PIKE    Hixson    TN    37343

67

   3558    154    852 RANKIN AVENUE, NORTH    Dunlap    TN    37327

68

   3559    155    1200 OAK DRIVE    Manchester    TN    37355

69

   3560    156    I-59 @HIGHWAY 136    Trenton    GA    30752

70

   3561    158    ROUTE 8, BOX 201 SCRUGGS RD    Ringgold    GA    30736

71

   3562    159    2493 SOUTH CHURCH STREET    Murfreesboro    TN    37130

72

   3563    160    1401 RED BUD ROAD    Calhoun    GA    30701

73

   3564    161    3070 CEDARTOWN HWY    Rome    GA    30161

74

   3565    162    1264 MCMINNVILLE HIGHWAY    Manchester    TN    37355

75

   3566    163    2374 OLD FORT PARKWAY    Murfreesboro    TN    37130

76

   3567    165    2278 HILLSBORO BLVD    Manchester    TN    37355

77

   3568    166    2695 ADP 40, SE    Cleveland    TN    37311

78

   3569    167    8972 RHEA COUNTY HIGHWAY    Dayton    TN    37321

79

   3570    168    6708 RINGGOLD ROAD    Chattanooga    TN    37412

80

   3571    170    835 HIGHWAY 411, NORTH    Etowah    TN    37331

81

   3572    173    (4858 HIGHWAY 58)    Chattanooga    TN    37416

 

ii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

--------------------------------------------------------------------------------

Count    Pantry
Store #    Store #    Address    City    State    Zip

--------------------------------------------------------------------------------

82

   3573    176    8540 HIXSON PIKE @CMP COLUM    Hixson    TN    37343

83

   3574    179    13424 DAYTON PIKE    Soddy Daisy    TN    37379

84

   3575    181    8640 DAYTON PIKE    Soddy Daisy    TN    37379

85

   3576    182    4026 SHALLOWFORD RD @N. MOOR    Chattanooga    TN    37411

86

   3577    183    (3407 AMNICOLA HIGHWAY)    Chattanooga    TN    37406

87

   3578    184    4300 NORCROSS RD @ELY RD    Hixson    TN    37343

88

   3579    185    1850 ALMAVILLE ROAD    Smyrna    TN    37167

89

   3580    186    ROUTE 1, BOX 1130    Monteagle    TN    37356

90

   3581    187    3390 AIRPORT ROAD    Dalton    GA    30721

91

   3582    188    3743 CUMMINGS HWY @I-24    Chattanooga    TN    37419

92

   3583    189    1702 SOUTH RUTHERFORD BLVD    Murfreesboro    TN    37130

93

   3584    190    519 WALDRON ROAD    Lavergne    TN    37086

94

   3585    192    8003 HORTON HIGHWAY    Arrington    TN    37014

95

   3586    193    HWY 411 BOX 597A    Ocoee    TN    37361

96

   3587    195    1418 BATTLEFIELD PARKWAY    Ft. Oglethorpe    GA    30742

97

   3588    197    9652 E BRAINERD RD @OOL-RING    Chattanooga    TN    37421

98

   3589    201    210 25TH STREET, NW    Cleveland    TN    37311

99

   3590    202    2214 EAST WALNUT AVENUE    Dalton    GA    30720

100

   3591    203    1200 SOUTH CEDAR    S. Pttsburg    TN    37380

101

   3592    204    2280 SPRINGPLACE ROAD    Cleveland    TN    37311

102

   3593    205    2502 BLUE SPRINGS ROAD    Cleveland    TN    37311

103

   3594    206    410 EAST NORTH STREET    Sweetwater    TN    37874

104

   3595    207    HIGHWAY 58    Decatur    TN    37322

105

   3596    210    HIGHWAY 64    Ducktown    TN    37326

106

   3597    211    HWY 411 & MAIN STREET    Benton    TN    37307

107

   3598    212    MT. VERD ROAD & I-75    Athens    TN    37303

108

   3599    213    1157 HIGHWAY 68    Sweetwater    TN    37874

109

   3600    215    230 TENNESSEE AVENUE    Etowah    TN    37331

110

   3601    216    612 SOUTH MAIN STREET    Sweetwater    TN    37874

111

   3602    217    6003 SHALLOWFORD ROAD    Chattanooga    TN    37411

112

   3603    218    1700 HARRISON PIKE    Cleveland    TN    37311

113

   3604    219    1200 CLEVELAND HIGHWAY    Dalton    GA    30721

114

   3605    220    5012 HIXSON PIKE    Hixson    TN    37343

115

   3606    221    2631 DECATUR PIKE    Athens    TN    37303

116

   3607    227    6239 HIGHWAY 58    Harrison    TN    37341

117

   3608    229    796 NISSAN BLVD    Smyrna    TN    37167

118

   3609    230    198 HAYWOOD LANE    Nashville    TN    37211

119

   3610    231    989 INTERSTATE DRIVE    Manchester    TN    37355

120

   3611    232    109 SEQUOYAH ACCESS ROAD    Soddy    TN    37379

121

   3612    233    3901-A CLEVELAND HIGHWAY    Dalton    GA    30721

122

   3613    234    5183 MURFREESBORO ROAD    LeVergne    TN    37086

123

   3614    235    7020 E. BRAINERD ROAD    Chattanooga    TN    37421

 

iii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

--------------------------------------------------------------------------------

Count    Pantry
Store #    Store #    Address    City    State    Zip

--------------------------------------------------------------------------------

124

   3615    236    6855 BATTLEFIELD PARKWAY    Ringgold    GA    30736

125

   3616    237    4900 BRAINERD RD @MOORE RD    Chattanooga    TN    30741

126

   3617    239    2610 SOUTH CHURCH STREET    Murfreesboro    TN    37128

127

   3618    240    1221 SOUTH WATER AVENUE    Gallatin    TN    37066

128

   3619    243    1001 LAFAYETTE ROAD    Chickamauga    GA    30707

129

   3620    244    10576 LEBANON ROAD    Mt. Juliet    TN    37122

130

   3621    246    2098 MADISON ST SHELBYVILLE    Shelbyville    TN    37160

131

   3622    247    (11400 HIGHWAY 41)    Ringgold    GA    30736

132

   3623    248    (600 ASHLAND TERRANCE)    Chattanooga    TN    37415

133

   3624    250    (2300 JENKINS RD)    Chattanooga    TN    37421

134

   3625    601    (1309 WEST MAIN STREET)    Lebanon    TN    37087

135

   3626    602    (3401 MEMORIAL BLVD)    Murfreesboro    TN    37130

136

   3627    603    (HWY 70 & OLD KENTUCKY HWY)    Cookeville    TN    38503

137

   3628    623    CLEVELAND    Cleveland    TN    37311

138

   3629    626    (6917 MIDDLE VALLEY RD)    Hixson    TN    37343

 

iv